Citation Nr: 0711351	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The veteran had active service from August 1952 to August 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

This case was remanded by the Board in March 2005 for 
procedural purposes and to obtain additional clinical 
information.  

In March and May 2006, additional evidence submitted by the 
appellant was received at the Board. In a March 2007 
statement, the appellant waived initial consideration of the 
evidence by the RO. 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1. The veteran died in August 2002; the certificate of death 
lists the immediate cause of his death as cardiac failure, 
ASHF-CHF (arteriosclerotic heart disease-congestive heart 
failure); due to or as a consequence of respiratory failure; 
due to or as a consequence of pulmonary fibrosis.

2. At the time of his death, the veteran was not service-
connected for any disability.

3. Cardiovascular disease, including arteriosclerotic heart 
disease, and pulmonary fibrosis are first shown years after 
separation from active service, nor is there competent 
medical evidence that shows cardiovascular disease and 
pulmonary fibrosis are etiologically related to the veteran's 
period of service. 

4. A service-related disability did not constitute the 
principal or a contributory cause of the veteran's death.




CONCLUSIONS OF LAW

1. Cardiovascular disease and pulmonary fibrosis were not 
incurred or aggravated during active service; nor may service 
incurrence be presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the cause of the veteran's death 
was the result of asbestos exposure that he was subjected to 
during service as an aircraft mechanic.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and chronic diseases such as cardiovascular disease, 
including hypertension, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death. A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.312.  To constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b).

The certificate of death shows that the veteran died in 
August 2002. The certificate of death lists the immediate 
cause of his death as cardiac failure, arteriosclerotic heart 
disease-congestive heart failure; due to or as a consequence 
of respiratory failure; due to or as a consequence of 
pulmonary fibrosis. At that time, the veteran was 73 years 
old.  He was not service connected for any disabilities at 
the time of his death.

Service records show that the veteran's military occupational 
specialty was as an aircraft mechanic.  There are no records 
indicating that he was exposed to asbestos.

The veteran's service medical records do not reveal any 
complaints, findings, treatment, or diagnoses referable 
either cardiovascular disease or a chronic respiratory or 
pulmonary disorder, including pulmonary fibrosis.  

Private clinical records dated in 1994 and 1995 reveal the 
veteran had elevated blood pressure readings, a report of 
angina, cough complaints, and mild cardiomegaly. 

In August 1998, private clinical records show the veteran 
complained of shortness of breath. A chest X-ray revealed a 
mild bilateral infiltrate suggestive of pneumonitis. Slight 
congestive heart failure was also reported. In August 1998, 
idiopathic pulmonary fibrosis was diagnosed. It was reported 
that the veteran had been a heavy smoker, but had stopped 
smoking fifteen years previously. Reportedly, he had worked 
as a carpenter with some dust exposure. It was stated that he 
was not aware of how much asbestos he had been exposed to. 
The diagnosis was possible atypical pneumonia, probable 
chronic bronchitis, possible congestive heart failure, 
possible acute interstitial fibrosis or pathological process.   

In June 2001 coronary artery disease was reported. A left 
heart cardiac catherization and angioplasty of the left 
circumflex coronary artery were performed. By November 2001, 
the veteran's diagnoses included chronic obstructive 
pulmonary disease with pulmonary fibrosis, and coronary 
artery disease, status post myocardial infarction. In 
November 2001, cardiac bypass surgery was performed.  
    
The veteran was admitted to a private hospital in June 2002 
due to a febrile episode with shortness of breath and 
persistent coughing, possibly representing early pneumonia. 
He was readmitted to the hospital in July 2002 with pneumonia 
and underlying pulmonary fibrosis.  It was stated that he had 
a poor prognosis. In August 2002 while in the hospital, the 
veteran became unresponsive and his conditioned continued to 
deteriorate. He was afforded ongoing clinical care until 
respiratory failure occurred, along with encephalopathy, 
malnutrition, and anemia. The veteran's death ensued.

Analysis      

The veteran died in August 2002, and the cause of his death 
was reported on the certificate of death as cardiac failure, 
arteriosclerotic heart disease-congestive heart failure; due 
to or as a consequence of respiratory failure; due to or as a 
consequence of pulmonary fibrosis. At the time of his death 
the veteran was not service connected for any disabilities. 

The veteran's service medical records, are entirely absent 
for any complaints, findings, or treatment referable to 
cardiovascular or respiratory or pulmonary disease, including 
pulmonary fibrosis. 

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death because his 
pulmonary fibrosis was a result of in-service exposure to 
asbestos. While there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases, which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1. VA must analyze 
the appellant's claim of entitlement to service connection 
for residuals of asbestos exposure under these administrative 
protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease. The latent period varies from 10 to 45 or more years 
between first exposure and development of disease. Also of 
significance is that the time length of exposure is not 
material, as individuals with relatively brief exposures of 
less than one month have developed asbestos-related 
disorders. VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2). In compliance with these provisions, in April 
2005, per Board remand, the RO sent the appellant questions 
regarding the veteran's exposure to asbestos and treatment 
for an asbestos related disease. Information specifically 
regarding the veteran's asbestos exposure and treatment for 
an asbestos related disease was not forthcoming. 

The veteran served on active military duty for four years, 
with time served as an aircraft mechanic. However, in this 
case, the appellant has not presented competent medical 
evidence that the veteran was diagnosed with a disease or 
disorder associated with exposure to asbestos that caused or 
contributed to his demise. There also is no record of 
complaints of, or treatment for, or symptomatology consistent 
with any disease due to exposure to asbestos during or after 
his active service. 

Private medical records many years after the veteran's period 
of military service show treatment for cardiovascular 
disease, and what was several times clinically described as 
idiopathic pulmonary fibrosis. By definition, idiopathic 
means due to an unknown cause. See Dorland's Illustrated 
Medical Dictionary, 27th Edition, page 815. While it has been 
asserted by the appellant that the veteran's death was due to 
asbestos exposure during service as an aircraft mechanic, 
there is no medical evidence that shows or supports an 
etiological relationship between the veteran's period of 
service and pulmonary fibrosis, including due to claimed 
asbestos exposure which caused his death. A private hospital 
medical history references asbestos exposure that the veteran 
may have been subjected to during his occupation as a 
carpenter. However, there is no medical evidence regarding 
possible exposure to asbestos during service or its 
relationship to pulmonary fibrosis.  There is also no medical 
evidence that shows an etiological relationship between 
service and cardiovascular disease first shown almost 40 
years after service.  

The appellant's statements regarding the relationship between 
the veteran's pulmonary fibrosis and possible asbestos 
exposure during service have been considered.  However, lay 
testimony is considered insufficient evidence because 
laypersons generally lack the expertise necessary to opine on 
matters involving medical knowledge. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). Further, there is no credible 
medical evidence which links the cause of the veteran's death 
to his period of military service.

A review of the entire claims file finds no competent medical 
evidence showing that any cardiovascular disease or pulmonary 
fibrosis were incurred in service, or that cardiovascular 
disease manifested to a compensable degree within one year 
following service discharge. There also is no competent 
medical diagnosis of an asbestos-related disease or competent 
medical evidence linking the veteran's fatal conditions to 
his period of service. A service-related disability did not 
constitute the principal or a contributory cause of the 
veteran's death.  

The preponderance of the evidence is against the appellant's 
claim. Accordingly, the benefit-of-the-doubt rule is 
inapplicable. See 38 U.S.C.A. § 5107(b). Service connection 
for the cause of the veteran's death is not warranted.

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1)(2006).

In October 2002, and in April 2005, VA sent letters notifying 
the appellant of the evidence necessary to establish service 
connection for the cause of the veteran's death. The 
appellant has been informed of what she was expected to 
provide and what VA would obtain on her behalf, and asked her 
to provide VA with any evidence she may have pertaining to 
her appeal. The aforementioned letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The appellant was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the appellant in substantiating 
her claim. The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the appellant's statements. VA has attempted to 
obtain all records identified by the appellant. The appellant 
has not notified VA of any additional available relevant 
records with regard to her claim. As such, VA met its duty to 
assist.

In light of the denial of the appellant's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant. Because VA's duties to notify and assist have been 
met, there is no prejudice to the appellant in adjudicating 
this appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


